GLICKSTEIN, Judge,
dissenting.
I would reverse the entry of summary judgment and remand because while appellant’s counsel did not appear for oral argument, appellee’s counsel made it clear, I thought, that the subject property was undeveloped; that the Association will ultimately be responsible for maintaining the common property, including that subject to county easement; but that the developers were responsible for assessments upon that part of the property which will not ultimately be turned over to the Association — not the property subject to county easement which the trial court did not appear to address.
It is just as unrealistic to believe the Association is without responsibility for what will become interior common areas upon development of the property as it is to believe the developers are not responsible for the property assessments upon the units they plan to build and sell.